Case: l:lB-mc-OOOl?'-TSB-KLL Doc #: 4 Filed: 10/23/18 Page: l of 1 PAGEID #: 27

UNITED STATES DISTRICT COURT /
FOR THE SOUTHERN DISTRICT OF OHIO AT CINC AT `
. _ /O//? V//oa
GAREY E. LINDSAY, Reglonal D1rector of the
Ninth Region of the National Labor Relations Board,
For and On Behalf of the NATIONAL LABOR
RELATIONS BOARD
Applicant
v. CivilNo. l:lS-mc-00017

CHRIS KING, AN INDIVIDUAL
Respondent

MOTION TO WITHDRAW

To the Honorable Magistrate Judge Litkovitz:

The Applicant respectfully requests to withdraw its Application for Order Requiring
Respondent’s Obedience to Subpoena Ad Testifrcandum. Respondent appeared before an agent of
the National Labor Relations Board on October 23, 2018 and provided the sworn testimony sought
by the subpoena Therefore, a court order is no longer necessary

Dated: October 23, 2018

Respectfully Submitted,
/S/ Erik Brr'nker

Ex'ik Brinker

Attorney for Applicant

Region 9, National Labor Relations Board
3003 Jo}m Weld Peck Federal Building
550 Main Street

Cincinnati, Ohio 45202-3271

Phone: (513) 684-3633

Fax: (513) 684~3946

Email: erikbrinker@nlrb.gov
Ohio Bar No. 0092227

